Manly, J.
Ye are at a loss to conceive upon what ground the insufficiency of the execution of the bond is put. One may execute such an instrument by making a mark in such way as to adopt the seal used, and it is a good bond. The *512form of the mark or the number of ihe strokes of the pen is not material. It can make no difference whether it be an illegible attempt at writing, or simply designed as a mark.— The writing of the name below the scrawl does not hurt the execution or annul the obligation. Such a prefix or addition, as an interpreter, is of universal custom. Proper evidence was offered on the trial to establish the execution in tire manner stated, and such an execution we deem unquestionably legal. The instruction, therefore to the jury, upon that point, was correct. The instruction, also, as to the presumption of payment, from lapse of time, was correct.
There is no error, and the judgment should be affirmed.
Per Curiam,
Judgment affirmed.